This is a proceeding by the employer and insurance carrier, respondents below, commenced to review an award made in favor of the claimant before the State Industrial Commission. One of the allegations of error is failure to grant a hearing on appeal from a single commissioner to the commission as a whole.
The respondent has filed a confession of error based upon the holding of this court in Amerada Petroleum Corp. v. Hester,188 Okla. 394, 109 P.2d 820. An examination of the record and of the petition for review discloses that the allegations of error and said confession of error are reasonably sustained. In such case this court has held that it may in its discretion remand the cause to the State Industrial Commission for further proceedings. See Harbour-Longmire Co. v. Owrey, 167 Okla. 417,30 P.2d 163; Pillsbury Flour Mills Co. v. McNeill,185 Okla. 574, 95 P.2d 235. The cause is therefore remanded, with directions to the State Industrial Commission to take further proceedings in accordance with the confession of error.
CORN, V. C. J., and BAYLESS, GIBSON, HURST, and ARNOLD, JJ., concur.